MORRISON, Judge.
The offense is the unlawful sale of whiskey in a dry area, prior convictions being *707alleged for the purpose of enhancing the penalty; the punishment, a fine of $2,000.
Motion for new trial was overruled on February 3, 1951, and the statement of facts was filed in the trial court on February 21, 1951. The statement of facts cannot be considered because it is not signed by the judge Oj. the trial court. In the absence of a statement of facts, we are unable to pass upon the sufficiency of the evidence to support the conviction.
There are no bills of exception in the record.
The complaint and information appear regular on their face; and nothing being presented for review, the judgment of the trial court is affirmed.